UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1117



ROBERT L. AYERS,

                                              Plaintiff - Appellant,

          versus


MARSH & MCLENNAN COMPANIES, INCORPORATED, A
Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-03-2239-2)


Submitted:   October 31, 2005          Decided:     November 29, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Lees, Jr., HUNT & LEES, L.C., Charleston, West Virginia,
for Appellant.   Larry R. Seegull, DLA PIPER RUDNICK GRAY CARY,
U.S., L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert      L.   Ayers   appeals   the   district   court’s    order

granting summary judgment in favor of Marsh & McLennan Companies,

Inc., in Ayers’ breach of contract action.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.             See Ayers v. Marsh &

McLennan Cos., Inc., No. CA-03-2239-2 (S.D. W. Va. Dec. 30, 2004).

We   dispense   with    oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                     - 2 -